Citation Nr: 1013493	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation exposure or herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1961 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), 
(d) (2009). 

The Veteran is seeking service connection for skin cancer, 
which his treatment records reflect has been diagnosed as a 
malignant melanoma and squamous cell carcinoma.  The Veteran 
contends that his malignant melanoma is the result of 
exposure to sunlight in service in the Navy; to herbicides 
during flights through Vietnam; and to ionizing radiation 
while engaged in Operation Dominic.  See 38 C.F.R. §§ 3.309, 
3.311 (2009) (setting forth the criteria for establishing 
service connection as secondary to exposure to ionizing 
radiation or herbicides).  

The Board notes that the Veteran does not assert nor does the 
evidence of record, including the Veteran's service personnel 
records, reflect that the Veteran was ever physically present 
in Vietnam during his period of service.  Rather, he asserts 
that as a Naval airplane pilot and navigator, he was exposed 
to herbicides when flying over areas of Vietnam that had 
recently been treated with herbicides.  However, presumptive 
service connection based on herbicide exposure during the 
Vietnam Era requires "a service member's presence at some 
point on the landmass or the inland waters of Vietnam."  See 
Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (stating 
that a Veteran claiming exposure to herbicides while his 
Naval ship traveled near the Vietnamese coast is not entitled 
to the benefit of the presumptions set forth in 38 U.S.C.A. 
§ 1116, which are limited to those who "served in the 
Republic of Vietnam").  As such, the Veteran is not entitled 
to service connection on this basis.  However, a Veteran is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

With regard to the Veteran's reported exposure to ionizing 
radiation, the Veteran states that in 1962 or 1963 while 
assigned to the Airborne Early Warning Barrier Squadron 
Pacific and stationed at the Naval Air Station in Barbers 
Point, Hawaii, the Veteran's flight crew was directed to fly 
an EC 121 aircraft over Christmas Island through the envelope 
of an atomic explosion detonated in conjunction with 
Operation Dominic.  The Veteran reports that the purpose of 
this flight was to ascertain the effects of the explosion's 
blast on the plane and its instruments and that the length of 
his exposure to the atmospheric radiation was approximately 
10 minutes.  Materials regarding Operation Dominic submitted 
by the Veteran's representative reflect that the program 
involved atmospheric testing conducted at various sites, 
including Christmas Island, in 1962.

A review of the Veteran's claims file reflects that the 
Veteran's service personnel records were obtained in an 
attempt to confirm the Veteran's reported involvement in 
Operation Dominic and resulting exposure to ionizing 
radiation.  While the Veteran's personnel records do not 
confirm his involvement in atmospheric testing, the Board 
finds that further efforts to confirm the Veteran's reported 
involvement are warranted pursuant to VA's duty to assist, to 
include the submission of research requests to the Defense 
Threat Reduction Agency or other appropriate agencies.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.311, 
3.156(a), 3.159, 3.326(a).  

If the requested research is fruitful and the Veteran's 
involvement in Operation Dominic and thus exposure to 
ionizing radiation is confirmed, the RO/AMC should contact 
the Defense Threat Reduction Agency to obtain the Veteran's 
estimated radiation dosage and then refer the Veteran's case 
to the VA Under Secretary for Benefits for review as to 
whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
Veteran's disease resulted from radiation exposure during 
service.  See 38 C.F.R. § 3.311(b) (2009).  

Furthermore, the Board notes that the Veteran has submitted 
medical opinions signed by several of his private treating 
physicians (but apparently drafted by the Veteran), and that 
these opinions variously relate the Veteran's malignant 
melanoma to sunlight, herbicide, and ionizing radiation 
exposure during service.  As the Veteran has not been 
afforded a VA examination in conjunction with the instant 
claim, the Board concludes that a VA examination and medical 
opinion should be obtained to determine whether the Veteran's 
skin cancer is attributable any incident of service, to 
include his reported sunlight exposure and radiation exposure 
while in service.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006) (where medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, an examination is warranted).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Defense 
Threat Reduction Agency and any other 
appropriate agency and submit appropriate 
research requests to corroborate the 
Veteran's reports of participating in 
Operation Dominic I in 1962 while  
assigned to the Airborne Early Warning 
Barrier Squadron Pacific and stationed at 
the Naval Air Station in Barbers Point, 
Hawaii when flying in an EC 121 aircraft 
over Christmas Island through the envelope 
of an atomic explosion.

2.  If the Veteran's participation in 
Operation Dominic is confirmed, the RO/AMC 
shall obtain a dose estimate from the 
Defense Threat Reduction Agency, based on 
the Veteran's reported 10 minutes of 
exposure to ionizing radiation, as 
outlined in Radiation Risk Activity 
Information Sheet.

3. If the above-requested development 
results in a positive dose estimate, the 
RO/AMC shall refer the claim to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c). 

4.  The RO/AMC shall afford the Veteran an 
appropriate VA examination so as to 
ascertain the precise nature and etiology 
of his asserted skin cancer.  The claims 
file and a copy of this Remand must be 
made available to the reviewing medical 
professional in conjunction with 
formulating an opinion, and the examiner 
should indicate in the report that the 
claims file was reviewed.  All testing 
deemed necessary should be undertaken.

Following a review of the claims file and 
examination of the Veteran, the examiner 
is requested to opine whether it is at 
least as likely as not that the Veteran 
has skin cancer, and if so, whether any 
such disorder found on examination is at 
least as likely as not (50 percent 
probability) etiologically related to the 
Veteran's period of active service, to 
include the asserted exposure to sunlight 
during service and 10 minutes of ionizing 
radiation while participating in 
atmospheric testing performed in 
conjunction with Operation Dominic.

The examiner should request from the 
Veteran and consider the Veteran's non-
service sunlight exposure, including 
exposure in both occupational and 
recreational settings.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


